Exhibit 10.26
(KEYBANK LOGO) [d70117d7011701.gif]
FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING
CREDIT LOAN AND SECURITY AGREEMENT
     This Fifth Amendment to Second Amended and Restated Revolving Credit Loan
and Security Agreement (“Amendment”) is entered into as of the 23rd day of
October, 2009, by and among KEYBANK NATIONAL ASSOCIATION (“Bank”) and BROOKWOOD
COMPANIES INCORPORATED, KENYON INDUSTRIES, INC., BROOKWOOD LAMINATING, INC.,
ASHFORD BROMLEY, INC. and STRATEGIC TECHNICAL ALLIANCE, LLC (collectively,
“Borrower”).
RECITALS:
     WHEREAS, Bank and Borrower are parties to that certain Second Amended and
Restated Revolving Credit Loan and Security Agreement dated as of January 30,
2004, as amended by a First Amendment thereto dated as of March 25, 2005, a
Second Amendment thereto dated as of March 31, 2006, a Third Amendment thereto
dated December 10, 2007, and a Fourth Amendment thereto dated May 30, 2008
(“Loan Agreement”); and
     WHEREAS, Bank and Borrower desire to further amend the Loan Agreement in
the manner hereinafter set forth;
     NOW, THEREFORE, in consideration of the mutual agreements hereinafter set
forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Loan Agreement is amended as follows:
     1. Definitions. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to them in the Loan Agreement.
     2. Definition of Base Rate. The following is added as a new definition:
     “Base Rate” means, for any day, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the greatest of (i) the rate of interest established by KeyBank
National Association, from time to time, as its “prime rate,” whether or not
publicly announced, which interest rate may or may not be the lowest rate
charged by it for commercial loans or other extensions of credit; (ii) the
Federal Funds Effective Rate in effect from time to time, determined one
Business Day in arrears, plus one-half of 1% per annum; and (iii) the
then-applicable LIBOR Rate for one month interest periods, plus 1.00% per annum.

 



--------------------------------------------------------------------------------



 



     3. Elimination of Equipment Revolving Credit Facility. Section 2.2 of the
Loan Agreement is deleted in its entirety and the Equipment Revolving Credit
Facility is hereby eliminated.
     4. Extension of Working Capital Revolving Credit Maturity Date. The Working
Capital Revolving Credit Maturity Date is extended from January 31, 2010 until
January 31, 2011, and the definition of that term is amended accordingly.
     5. Interest Rate. Effective December 1, 2009, Section 2.6.1 is hereby
deleted in its entirety and replaced with the following:
     The Working Capital Revolving Credit Loans shall bear interest calculated
on the basis of a 360-day year and the actual number of days elapsed and payable
monthly in arrears from the periods from the Borrowing Dates thereof on the
unpaid principal amount thereof from time to time outstanding at a rate per
annum, at Borrower’s option, equal to either (a) LIBOR Rate, plus 2.75%, or
(b) Base Rate, plus 1.25%.
     6. Elimination of Interest Rate Pricing Grids. Effective December 1, 2009,
the interest rate pricing grids set forth in Sections 2.6.1 and 2.6.2 shall be
eliminated and Section 2.6.3 shall also be eliminated.
     7. Sublimit for Letters of Credit. A new Section 2.1.10 is added as
follows:
          2.1.10 Sublimit for Letters of Credit.
          (a) The following are added as defined terms:
     “Letter of Credit” means any outstanding Letter of Credit issued by Bank on
behalf of Borrower.
     “L/C Sublimit” means the aggregate undrawn face value of all Letters of
Credit permitted under (b) and (c), below.
     (b) So long as no Event of Default has occurred and/or no demand for
payment of the Working Capital Revolving Credit Note has been made, and subject
to all other terms and conditions of the Loan Documents, Borrower may request
Bank to issue Letters of Credit under the Working Capital Revolving Credit
Facility for the account of Borrower; provided, however, that (i) the aggregate
undrawn face value of all such Letters of Credit at any time outstanding does
not exceed One Million Dollars ($1,000,000.00) (the “L/C Sublimit”), and
(ii) the L/C Sublimit, when combined with the amount of advances outstanding
under the Working Capital Revolving Credit Note, does not exceed the Working
Capital Revolving Credit Limit.
     (c) The following types of Letters of Credit can be issued hereunder:
     (i) Trade Letters of Credit up to an aggregate of $750,000.00; and
     (ii) Standby Letters of Credit up to an aggregate of $250,000.00.

 



--------------------------------------------------------------------------------



 



     (d) Whenever a Letter of Credit is drawn, unless the amount drawn is
immediately reimbursed by the Borrower, the amount of the draw shall be an
advance under the Working Capital Revolving Credit Note.
     (e) For each Letter of Credit requested by Borrower, Borrower agrees to
execute and deliver to Bank an appropriate application and agreement in a form
as required by Bank, and to pay such fees as are generally charged by Bank under
its fee schedule in effect from time to time.
     (f) Each Letter of Credit issued hereunder shall be secured by any and all
Collateral.
     (g) Letter of Credit Fees. Effective December 1, 2009, Borrower agrees to
pay Bank a letter of credit fee of two and three-quarters of one percent (2.75%)
per annum of the amount of any issued and outstanding Letters of Credit, payable
at issuance.
     8. Mergers and Acquisitions. Section 2.1.9 is eliminated. Section 8.9 is
amended in accordance with the following:
     During the Commitment Period, Bank shall permit Borrower to have a “basket”
of up to Seven Million Five Hundred Thousand Dollars ($7,500,000.00) in
aggregate consideration over the Commitment Period to fund acquisitions. All
acquisitions shall be subject to the following terms, conditions and
restrictions:

  (a)   Any business to be acquired shall be substantially similar to Borrower’s
existing lines of business;     (b)   At the time of the proposed acquisition,
Borrower shall not be in default of the Loan Agreement (whether declared or
undeclared) and there shall be pro forma compliance with all financial
covenants; and     (c)   If the business to be acquired is in a negative EBITDA
position, written consent for the acquisition from Bank is required.

     9. TFD: EBITDA Ratio. Article 9 of the Loan Agreement is amended to add the
following financial covenant:
9.4 TFD:EBITDA Ratio. Borrower shall maintain a ratio of TFD to EBITDA (trailing
four quarters) of not greater than 2.00:1.00, tested for the period of the
previous four quarters as of the end of each fiscal quarter, commencing with the
period ended December 31, 2009.
     10. Purpose of Working Capital Revolving Credit Facility. The last sentence
of Section 2.1.1 is deleted and replaced with the following:

 



--------------------------------------------------------------------------------



 



The proceeds of the Working Capital Revolving Credit Loans shall be used by
Borrower to finance accounts receivable and inventory, to fund acquisitions, to
make permitted distributions and for general corporate purposes.
     11. Accounts Receivable Factoring and Collections. A new Section 8.12 is
added as follows:
8.12 Accounts Receivable Factoring and Collections. Create or allow accounts
receivable that Borrower carries on its books from customers that also have
accounts receivable being factored or collected by the third parties to exceed
One Millions Dollars ($1,000,000.00) in the aggregate at any one time.
     12. Fees. Section 2.1.4 of the Loan Agreement is amended in accordance with
the following. Borrower shall pay to Bank the following fees which shall be
deemed earned, due and payable as of the date hereof:

  (a)   Working Capital Credit Commitment Fee (Effective December 1, 2009):    
    One half of one percent (0.50%) per annum of the amount by which the Working
Capital Revolving Credit Limit exceeds the average daily principal balances of
the outstanding Working Capital Revolving Credit Loan during the immediately
preceding calendar quarter (or part thereof) during the Commitment Period, which
Working Capital Commitment Fee shall be payable on the first day of each
calendar quarter in arrears.     (b)   Upfront Fee:         One tenth of one
percent (0.10%) based on the Working Capital Revolving Credit Limit shall be
paid upon execution of this Amendment.

     13. Effective Date. This Amendment shall be effective as of the date
hereof, except as otherwise noted.
     14. Representations and Warranties; No Default. Borrower hereby ratifies
and confirms to the Bank that all representations and warranties set forth in
the Loan Agreement are true, complete and correct in all material respects as of
the date hereof as if set forth herein in full (except as to representations and
warranties made as of a certain date which shall be true, complete and correct
only as of such date) and apply with equal force and effect to this Amendment.
     15. Miscellaneous.
          (a) Borrower agrees to pay on demand all of the Bank’s reasonable
expenses in preparing, executing and delivering this Amendment, and all related
instruments and documents, including, without limitation, the reasonable fees
and out-of-pocket expenses of the Bank’s special counsel, PretiFlaherty, LLP.
Borrower agrees to indemnify and hold harmless the Bank (and its directors,
officers, employees and agents) against any damages, loss, liability, and
reasonable costs or expenses incurred with respect to any claim made against
Bank by a third

 



--------------------------------------------------------------------------------



 



party arising out of the financing contemplated hereby or the use or proposed
use of the proceeds thereof (except to the extent resulting from the gross
negligence or willful misconduct of the Bank).
          (b) Borrower acknowledges and agrees that: (i) as of the date hereof,
it has no claim or cause of action against the Bank (or its directors, officers,
employees, agents, representatives, affiliates or attorneys); (ii) as of the
date hereof, it has no offset right, right of recoupment, counterclaim or
defense of any kind against any of the Obligations or any other obligation or
indebtedness of Borrower to the Bank; and (iii) Bank has heretofore properly
performed and satisfied in a timely manner all of its obligations to Borrower.
          (c) For and in consideration of the agreements contained in the Loan
Agreement, as amended hereby, and other good and valuable consideration,
Borrower unconditionally and irrevocably releases, waives and forever discharges
the Bank, together with its successors, assigns, subsidiaries, affiliates,
directors, officers, employees, agents and attorneys (collectively, the
“Released Parties”), from: (i) any and all liabilities, obligations, duties,
promises or indebtedness of any kind of the Released Parties to Borrower as a
result of any matter occurring on or prior to the date hereof, provided that the
Bank shall continue to be bound by its express obligations under the Loan
Agreement, as amended hereby, in accordance with the terms hereof and thereof,
and (ii) all claims, offsets, rights of recoupment, causes of action, suits or
defenses of any kind whatsoever (if any) occurring on or prior to the date
hereof, which Borrower might otherwise have against the Released Parties or any
of them, in either case (i) or (ii) on account of any condition, act, omission,
event, contract, liability, obligations, indebtedness, claim, cause of action,
defense, circumstance, or matter of any kind occurring on or prior to the date
hereof (except to the extent resulting from the gross negligence or willful
misconduct of the Released Parties).
          (d) Except as expressly amended by this Amendment, all of the
remaining terms and conditions of the Loan Agreement shall continue in full
force and effect and are hereby ratified and confirmed by Borrower, and Borrower
ratifies and confirms its prior grant and conveyance and grants and conveys, to
the extent not previously granted and conveyed, to the Bank a security interest
in the Collateral to the extent defined and described in the Loan Documents.
          (e) In the event of a conflict between the terms and conditions of
this Amendment and the terms and conditions of the Loan Agreement, the terms and
conditions of this Amendment shall prevail, and the Loan Agreement shall be
interpreted and construed so as to give maximum effect to the purpose and intent
of this Amendment.
          (f) This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of Maine.
[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as a sealed instrument by their duly authorized officers as of the date
first set forth above.

            BANK:
KEYBANK NATIONAL ASSOCIATION
      By:        /s/ James Gelle         Name:   James Gelle        Title:  
Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as a sealed instrument by their duly authorized officers as of the date
first set forth above.

            BORROWER:
BROOKWOOD COMPANIES INCORPORATED
      By:        /s/ William E C King III         Name:   William King       
Title:   Chief Financial Officer        KENYON INDUSTRIES, INC.
      By:        /s/ Joseph Trumpetto         Name:   Joseph Trumpetto       
Title:   Treasurer        BROOKWOOD LAMINATING, INC.
      By:        /s/ Joseph Trumpetto         Name:   Joseph Trumpetto       
Title:   Treasurer        ASHFORD BROMLEY, INC.
      By:        /s/ William E C King III         Name:   William King       
Title:   Chief Financial Officer        STRATEGIC TECHNICAL ALLIANCE, LLC
By: Brookwood Companies Incorporated, Its Sole Member
      By:        /s/ William E C King         Name:   William King       
Title:   Chief Financial Officer     

 